Title: From James Madison to Landon Carter, 24 February 1810
From: Madison, James
To: Carter, Landon


SirWashington Feby. 24. 1810
I have duly recd. your letter of the 19th. on the subject of a newly invented Lock. From the description of it, it would seem to be a useful subs[t]itute for the common locks. Its value however necessarily depends on so many circumstances which influence a general preference, in such cases, & which are so well understood by yourself, that with your better knowledge of the merits of your invention, you can I am persuaded, better estimate its success, than I can pretend to do. I may venture however to intimate an Opinion that it would not be well to calculate on a purchase of your right by Congress, who have in no case exercised such a mode of encouraging useful inventions. The duration of their Session, being a matter of mere conjecture, I can no other wise answer your inquiry on that point, than by saying that there is at present, no appearance of its being very soon brought to a close. Accept my respects.
James Madison
